 Fill in this information to identify your case:

 Debtor 1                 MISHELLRIVERA
                          First Name                         Middle Name          Last Name
                                                                                                                      FILEDOSBCCLRKPHM
 Debtor 2
                                                                                                                          020J^N24pM2:53
 (Spouse if, filing)      First Name                         Middle Name          Last Name


 United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                     D Check if this is an
                                                                                                                                  amended filing



Official Form 106Sum
Summa                  of Your Assets and Liabilities and Certain Statistical Information                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

                Summarize Your Assets

                                                                                                                                  Your assets
                                                                                                                                  Vahje @fwhat you own

 1      Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B.                                                                    $                     0. 00

        1b. Copy line 62, Total personal property, from Schedule A/B.                                                              $              13,235.00

        1c. Copy line 63, Total of all property on Schedule A/B.                                                                   $              13, 235. 00

 Part 2        Summarize Your Liabilities

                                                                                                                                  Your liabilities
                                                                                                                                  Amount you owe

2.      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                     17, 000. 00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.                                            2, 569. 00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F...                                      52, 596. 00


                                                                                                       Your total liabilities $                 72, 165.00


               Summarize Your Income and Expenses

4.      Schedule I: Your Income (Official Form 1061)
        Copy your combined monthly income from line 12 of Schedule I.                                                                              2, 141.00

5.      Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J.                                                                                    2, 786.00

 Part 4        Answer These Questions for Administrative and Statistical Records

6.      Are you filing for bankruptcy under Chapters 7, 11, or 13?
        D No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
7.      What kind of debt do you have?

               Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
               household purpose. " 11 U. S. C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U. S. C. § 159.

        [3     Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
               the court with your other schedules.
 Official Form 106Sum                  Summary of Your Assets and Liabilities and Certain Statistical Information                       page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase. com                                                                     Best Case Bankruptcy

              Case 2:20-bk-00864-BKM                            Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                             Desc
                                                                Main Document    Page 1 of 35
 Debtor 1      MISHELL RIVERA                                                             Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                 2, 610.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                      Total claim
       From Part 4 on Scfiedvle E/P, eow the foltewing;

       9a. Domestic support obligations (Copy line 6a.)                                                                    0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                      2, 569.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                 0.00

       9d. Student loans. (Copy line 6f.)                                                                             8, 023.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                                                0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                             0.00


       9g. Total. Add lines 9a through 9f.                                         S                               10, 592.00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information              page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                  Best Case Bankruptcy

           Case 2:20-bk-00864-BKM                             Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                     Desc
                                                              Main Document    Page 2 of 35
 Fill in this information to identify your case and this filing:

 Debtor 1                    MISHELLRIVERA
                             First Name                   Middle Name

 Debtor 2
 (Spouse, if filing)         First Name                   Middle Name                       Last Name


 United States Bankruptcy Court for the:           DISTRICTOF ARIZONA

 Case number                                                                                                                                           D     Check if this is an
                                                                                                                                                             amended filing



Official Form 106A/B
Schedule A/B: Pro ert                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think
it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separatesheetto this form. On the top of any additional pages, write your name and case number(If known). Answerevery question.

              Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

         No. Go to Part 2.
   D Yes. Whereis the property?


 Part 2-


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   D No
         Yes


  3. 1     Make:       NISSAN                                Who has an interest in the property? Check one                   Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
           Model:      ALTIMA                                     Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
           Year;       2017                                  D Debtor2 only                                                   Current value of the      Current value of the
           Approximate mileage:              55, 000         D Debtor1 and Debtor2 only                                       entire property?          portion you own?
           Other information:                                D At least one of the debtors and another

                                                             D Check if this is community property                                     $12,000.00                $12,000.00
                                                                  (sse instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

         No
   D Yes



5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
  pages you have attached for Part 2. Write that number here.............................................................................
    .                                                                                                                                       =>                $12,000.00


Part 3:       Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?                                                                    Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.



Official Form 106A/B                                                      Schedule A/B: Property                                                                           page 1
Software Copyright (c) 1996-2019Best Case, LLC-www.bestcase.com                                                                                                Best Case Bankruptcy

              Case 2:20-bk-00864-BKM                          Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                                  Desc
                                                              Main Document    Page 3 of 35
 Debtor 1       MISHELLRIVERA                                                                        Case number (if known)

6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   D No
        Yes. Describe.....


                                    1 BED 150. 00, 1 TV 75. 00                                                                                       $225.00


7   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                  including cell phones, cameras, media players, games
        No
    D Yes. Describe.....

8. Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                  other collections, memorabilia, collectibles
        No
    D Yes. Describe.....

9 Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobbyequipment; bicycles, pool tables, golfclubs, skis: canoes and kayaks; carpentry tools;
                  musical instruments

      No
    D Yes. Describe.....

10. Firearms
      Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       No
    D Yes Describe.....

11 Clothes
    Examples: Everyday clothes, furs, leather coats, designerwear, shoes, accessories
   D No
       Yes. Describe....


                                    CLOTHES                                                                                                         $200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    D No
       Yes. Describe.....


                                    COSTUMEJEWELRY                                                                                                    $10.00


13. Non-farm animals
      Examples: Dogs, cats, birds, horses
       No
    D Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
     No
    D Yes. Give specific information....


 15 Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here                                                                                                       $435. 00


          Describe Your Financial Assets

 Do you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured

Official Form 106A/B                                               ScheduleA/'B: Property                                                               page 2
Software Copyright (c) 1996-2019Best Case, LLC -www.bestease.com                                                                            Best Case Bankruptcy

           Case 2:20-bk-00864-BKM                             Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                Desc
                                                              Main Document    Page 4 of 35
 Debtor 1         MISHELLRIVERA                                                                              Case number (if known)

                                                                                                                                          claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
      No
    D Yes...

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
              institutions. If you have multiple accounts with the same institution, list each.
   D No
        Yes........................                                       Institution name:

                                       17. 1    Checking                                                                                                  $300.00


18 Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
  D Yes..................        Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership,
    and joint venture
     No
    D Yes. Give specific information aboutthem.
                                          Name of entity:                                                      % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
    D Yes. Give specific information about them
                                          Issuer name:


21 Retirement or pension accounts
   Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    D No
        Yes. List each account separately.
                                       Type of account:                   Institution name:


                                       401(k)                                                                                                            $500.00


22 Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
  D Yes.                                                     Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
   D Yes.............    Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U. S. C. §§ 530(b)(1), 529A(b), and 529(b)(1).
      No
    D Yes.............            Institution name and description. Separately file the records of any interests. 11 U. S. C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1 ), and rights or powers exercisablefor your benefit
        No
    D Yes. Give specific information about them...




Official Form 106A/B                                                  Schedule A/B: Property                                                                 page 3
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                              Best Case Bankruptcy

           Case 2:20-bk-00864-BKM                                Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                  Desc
                                                                 Main Document    Page 5 of 35
 Debtor 1       MISHELLRIVERA                                                                             Case number (if known)

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     D Yes. Give specificinformation about them...

27 Licenses, franchises, and other general intangibles
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
         No
     D Yes. Give specific information about them...

 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                   claims or exemptions.

28 Tax refunds owed to you
    No
     D Yes. Give specific information about them, includingwhetheryou alreadyfiled the returns and the tax years.......


29. Family support
      Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
         No
     D Yes. Give specific information......


30. Other amounts someone owes you
      Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
                benefits; unpaid loans you made to someone else
         No
     D Yes. Give specific information..

31    Interests in insurance policies
      Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
         No
     D Yes. Namethe insurance company of each policy and list its value.
                                         Company name:                                          Beneficiary:                         Surrender or refund
                                                                                                                                     value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
      someone has died.
         No
     D Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
      No
     D Yes. Describeeach claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     D Yes. Describeeach claim.........

35. Any financial assets you did not already list
     No
     D Yes. Give specific information..

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here.                                                                                                       $800.00


Part S    Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1 .



Official Form 106A/B                                                Schedule A/B: Property                                                               page 4
Software Copyright (c) 1996-2019Best Case, LLC -www.bestcase. com                                                                             Best Case Bankruptcy

           Case 2:20-bk-00864-BKM                              Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                Desc
                                                               Main Document    Page 6 of 35
 Debtor 1        MISHELLRIVERA                                                                           Case number (if known)

37 Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

   D Yes. Goto line38.


 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
       D Yes. Goto line47.


 Part 7          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
    D Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                          $0.00

               List the Totals of Each Part of this Form


 55.   Part 1: Total real estate, line 2                                                                                                         $0. 00
 56. Part 2: Total vehicles, line 5                                                     $12, 000. 00
 57    Part 3: Total personal and household items, line 15                                 $435. 00
 58.   Part 4: Total financial assets, line 36                                             $800.00
 59. Part 5: Total business-related property, line 45                                          $0. 00
 60    Part 6: Total farm- and fishing-related property, line 52                               $0.00
 61. Part 7: Total other property not listed, line 54                                          $0.00

 62. Total personal property. Add lines 56 through 61...                                $13, 235.00     Copy personal property total       $13, 235.00

63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                       $13, 235. 00




Official Form 106A/B                                                  Schedule A/B: Property                                                      page5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase. com                                                                    Best Case Bankruptcy

            Case 2:20-bk-00864-BKM                               Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                       Desc
                                                                 Main Document    Page 7 of 35
 Fill in this information to identify your case:

 Debtor 1                  MISHELLRIVERA
                           First Name                         Middle Name                    Last Name

 Debtor 2
 (Spouse if, filing)       First Name                        Middle Name                     Last Name


 United States Bankruptcy Court for the:               DISTRICTOF ARIZONA

 Case number
 (if known)                                                                                                                               C] Check if this is an
                                                                                                                                             amended filing

Official Form 106C
Schedule C: The Property You Claim as E empt                                                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part2; Additional Pageas necessary. On the top of any additional pages, write your name
and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.
 Parti:         Identify the Prope        You Claim as Exempt

 1    Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

          You are claiming state and federal nonbankruptcy exemptions.                 11 U. S. C. § 522(b)(3)

      D You are claiming federal exemptions. 11 U. S. C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on             Current value of the     Amount of the exemption you claim        Speelfic lawsthat allow exemption
      SchedutoMBthat lists thts property                        portion you own

                                                                Copy the value from      Ohsckonly one box fdr eaeh exemption
                                                                 Schedule A/B

      2017 NISSANALTIMA 55, 000 miles                                  $12,000.00                                        $0.00    Ariz. Rev. Stat. § 33-1125(8)
      Line from Schedule A/B: 3.1
                                                                                         D 100%offairmarketvalue, upto
                                                                                               any applicable statutory limit

      1 BED 150.00, 1 TV 75.00                                              $225.00                                   $225.00     Ariz. Rev. Stat. § 33-1123
      Line from Schedule A/B: 6.1
                                                                                               100% of fair market value, up to
                                                                                               any applicable statutory limit

      CLOTHES                                                               $200.00                                   $200.00     Ariz- Rev- stat § 33-1125<1)
      Line from Schedule A/B: 11.1
                                                                                         D 100%offairmarketvalue, upto
                                                                                               any applicable statutory limit

      COSTUMEJEWELRY                                                         $10.00                                     $10.00    Ariz- Rev- stat- § 33-1125(4)
      Line from Schedule A/B: 12.1
                                                                                         D     100% offair market value, up to
                                                                                               any applicable statutory limit

      Checking:                                                             $300. 00                                  $300. 00    Ariz. Rev. Stat. §
      Line from Schedule A/B: 17.1                                                                                                33-1126(A)(9)
                                                                                               100% affair market value, up to
                                                                                               any applicable statutory limit




Official Form 106C                                       Schedule C: The Property You Claim as Exempt                                                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                    Best Case Bankruptcy

              Case 2:20-bk-00864-BKM                             Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                       Desc
                                                                 Main Document    Page 8 of 35
 Debtor1      MISHELLRIVERA                                                                              Case number (if known)

      Briefdescription of the property and line on             Currentvalue ofthe     Amountof the exemptionyou claim             Specific laws that allow exemption
      Sededufe AS that lists this property                      portion you own
                                                                Copy the value from   Check only one box for each exemption.
                                                                Schedule A/B

     401 (k):                                                             $500. 00                                  $500. 00      Ariz- Rev- stat § 33-1126(B)
      Line from Schedule A/B: 21.1
                                                                                      D 100%offairmarketvalue, upto
                                                                                           any applicable statutory limit


 3   Are you claiming a homestead exemption of more than $170, 350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
          No
     D      Yes. Did you acquire the property covered by the exemption within 1, 215 days before you filed this case?
            D       No
            D      Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                      Best Case Bankruptcy

           Case 2:20-bk-00864-BKM                               Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                         Desc
                                                                Main Document    Page 9 of 35
 Fill in this information to identify your case:
 Debtor 1                    MISHELLRIVERA
                             First Name                      Middle Name                       Last Nams

 Debtor 2
 (Spouse if, filing)         First Name                      Middle Name


 United States Bankruptcy Court for the:               DISTRICTOF ARIZONA

 Case number
 (if known)                                                                                                                                        D Check if this is an
                                                                                                                                                        amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsiblefor supplying correct information. If more space is
needed, copy the Additional Page, fill it out, numberthe entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
         D No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below.

                List All Secured Claims
                                                                                                                                        Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately for
 each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much     Amount of claim         Value of collateral      Unsecured
 as possible, list the claims in alphabetical order according to the creditor's name.                          Do not deductthe        that supports this       portion
                                                                                                               value of collateral.     claim                   If any
 2. 1     EXETER FINANCECORP                        Describethe propertythatsecuresthe claim:                      $17, 000.00                  $12,000.00          $5,000.00
          CreditorsName                             2017 NISSANALTIMA 55, 000 miles

                                                    As of the date you file, the claim is: Check all that
          PO BOX 166097                             apply.
          lrving, TX 75016                             Contingent
          Number, Street, City, State & Zip Code    D Unliquidated
                                                    D Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.

        Debtor 1 only                                  An agreement you made (such as mortgage or secured
 D Debtor2 only                                         car loan)
 D Debtor1 and Debtor2 only                         D Statutory lien (such astax lien, mechanic's lien)
 D At leastone ofthe debtors and another            D Judgment lien from a lawsuit
 D Checkifthis claim relatesto a                    D Other(includinga rightto offset)
        community debt

 Date debt was incurred           06/01/18                 Last 4 digits of account number           1885




   Addthe dollarvalueofyourentries in Column A on this page.Writethat numberhere:                                           $17,000.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  -1' '' '""".'

 Part 2:       List Others to Be Notified for a Debt That You Alread                Listed

 Usethis pageonly if you haveothersto be notifiedaboutyourbankruptcyfora debtthatyou alreadylisted in Part1. Forexample, ifa collection agencyis trying
 to collect from you for a debtyou oweto someone else, list the creditor in Part 1, and then list the collection agencyhere. Simitariy, Ifyou have more than one
 creditor for anyof the debts that you listed in Part 1, list the additional creditors here. If you do not haveadditional persons to be notifiedfor any debts in Parti,
 do not fill out or submit this page.




Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                             page 1 of 1
Software Copyright (c) 1996-2019Best Case, LLC - www.bestcase. com                                                                                             Best Case Bankruptcy

              Case 2:20-bk-00864-BKM                            Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                                 Desc
                                                                Main Document    Page 10 of 35
 Fill in this information to identify your case:

 Debtor 1                     MISHELLRIVERA
                              First Name                      Middle Name                         Last Name

 Debtor 2
 (Spouse if, filing)          First Name                      Middle Name                         Last Name


 United States Bankruptcy Court for the:               DISTRICTOF ARIZONA

 Case number
 (if known)                                                                                                                                              D Check if this is an
                                                                                                                                                              amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITy claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on ScheduleA/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space Is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Pageto this page. If you have no information to report in a Part, do not file that Part. Onthe top of any additional pages, writeyour name and case
number (if known).
 Part 1            List All of Your PRIORITY Unsecured Claims
 1. Do any creditors have priority unsecured claims againstyou?
       D No. Goto Part2.
       Yes.
 2. List all ofyour priority unsecured claims. Ifa creditor has more than one priority unsecured claim, list the creditorseparatelyfor each claim. Foreach claim listed,
    identifywhattype of claim it is. Ifa claim has both priority and nonpriorityamounts, list thatclaim hers and showboth priorityand nonpriorityamounts. As much as
       possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                            Total claim       Priority                Nonpriority
                                                                                                                                              amount                  amount

 2.1          INTERNALREVENUESERVICE                                   Last 4 digits of account number        1885                $2,569.00          $2 569 00
                                                                                                                                                          ,     .                   $0. 00
              Priority Creditor's Name
              PO BOX 21126                                             When was the debt incurred?            12-31-08
              Philadel hia PA 19114
              Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                              D Contingent
              Debtor 1 only                                               Unliquidated
        D Debtor2 only                                                 D Disputed
        D Debtor1 and Debtor2 only                                     Type of PRIORITYunsecured claim:
        D At least one of the debtorsand another                       D Domesticsupportobligations
        D Checkifthis claimis for a community debt                        Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                D Claims fordeath or personal injury while you were intoxicated
              No                                                       D Other. Specify
        D Yes                                                                               PERSONALINCOMETAX


                   List All of Your NONPRIORIT;' Unsecured Claims
3.     Do any creditors have nonpriority unsecured claims against you?

       D No.You havenothingto report inthispart. Submitthisformto thecourtwithyourotherschedules.
          Yes.

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority unsecured
       claim, list the creditor separatelyfor each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more than one
       creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part 2.
                                                                                                                                                                Total claim




Official Form 108 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                                    Page 1 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                43775                                             Best Case Bankruptcy

              Case 2:20-bk-00864-BKM                             Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                                       Desc
                                                                 Main Document    Page 11 of 35
 Debtor! MISHELLRIVERA                                                                                    Case number (if known)

           A SPEEDY CASH CAR TITLE
 4.1       LOANS                                                      Last 4 digits of account number        6338                                              $151.00
           Nonpriority Creditor's Name
           PO BOX 780408                                              When was the debt incurred?            06/20/18
           Wichita, KS 67278
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one
                                                                      D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor2 only
                                                                      D Disputed
           D Debtor1 and Debtor2 only                                 Type of NONPRIORIT/ unsecured claim:
           D At least one of the debtors and another                  D Student loans
           D Checkifthis claim is for a communitydebt                 D Obligationsarisingoutofa separationagreementor divorcethatyoudid not
           Is the claim subject to offset?                            report as priority claims

               No                                                     D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                          Other. Specify CREDIT

           AAA AUTO TITLE LOANS DBA
 4.2       CASH 1                                                     Last4 digits ofaccount number          72SC                                           $2, 801. 00
           Nonpriority Creditor's Name
           725 E COVEY LANE, SUITE 170                                When was the debt incurred?            11/12/19
           Phoenix, AZ 85024
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                      D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor2 only
                                                                      D Disputed
           D Debtor1 and Debtor2 only                                 Type of NONPRIORITyunsecured claim:
           D At least one ofthe debtors and another                   D Student loans
           D Checkif this claim is for a community debt               D Obligations arising out of a separation agreement or divorce thatyou did not
           Is the claim subject to offset?                            report as priority claims

               No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                         Other. Specify CREDIT

4.3        AD ASTRA RECOVERYSVS                                       Last 4 digits of account number        1885                                           $7, 561. 00
           Nonpriority Creditor's Name
           7330 W 33RD STREET N                                       When was the debt incurred?            05/01/19
           Wichita, KS 67205
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                      D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor2 only
                                                                      D Disputed
           D Debtor1 and Debtor2 only                                 Type of NONPRIORITY unsecured claim:
           D At least one ofthe debtors and another                   D Student loans
           D Check if this claim is for a community debt              D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims
               No                                                     D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                         Other. Specify CREDIT




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 9
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                     Best Case Bankruptcy

           Case 2:20-bk-00864-BKM                               Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                         Desc
                                                                Main Document    Page 12 of 35
 Debtor 1 MISHELLRIVERA                                                                                     Case number (if known)

           ADVANCEDRETINAAND EYE
 4.4       CANCER CTR                                                  Last4 digits of account number         3807                                              $177.00
           Nonpriority Creditor's Name
           19820 N7TH ST                                               When was the debt incurred?            06/01/18
           SUITE 120
           Phoenix, AZ 85024
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                           Unliquidated
           D Debtor2 only
                                                                       D Disputed
           D Debtor1 and Debtor2 only                                  Type of NONPRIORIT/unsecured claim:
           D At least one ofthe debtors and another                    D Student loans
           D Checkifthis claim is fora communitydebt                   D Obligations arising out ofa separation agreement or divorce thatyou did not
           Is the claim subject to offset?                             report as priority claims

               No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other. Specify CREDIT

 4,5       ALCOA BILLING CENTER                                        Last 4 digits of account number        6901                                              $811.00
           Nonpriority Creditor's Name
           3429 REGAL DR                                               When was the debt incurred?            07/01/18
           Alcoa, TN 37701
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                           Unliquidated
           D Debtor2 only
                                                                       D Disputed
           D Debtor1 and Debtor2 only                                  Type of NONPRIORIT/unsecured claim:
           D At least one ofthe debtorsand another                     D Student loans
           D Checkifthis claim is for a communitydebt                  D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                             report as priority claims

               No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other.Specify EMERGENCYGROUPOFARIZONA

 4.6       APS                                                         Last 4 digits of account number        3586                                             $471. 00
           Nonpriority Creditor's Name
           PO BOX 2906                                                 When was the debt incurred?            08/01/19
           Phoenix, AZ 85062
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who Incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor2 only
                                                                       D Disputed
           D Debtor 1 and Debtor 2 only                                Type of NONPRIORITYunsecured claim:
           D At least one ofthe debtors and another                    D Student loans
           D Checkifthis claim is fora communitydebt                   D Obligations arising out ofa separation agreement or divorce thatyou did not
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                          Other Specify CREDIT




Official Form 10S E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                    Best Case Bankruptcy

           Case 2:20-bk-00864-BKM                                Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                        Desc
                                                                 Main Document    Page 13 of 35
 Debtor 1 MISHELLRIVERA                                                                                    Case number (if known)

 4.7       ASSUREDFINANCIALPARTNERS                                    Last 4 digits of account number        0927                                              $686.00
            Nonpriority Creditor's Name
           420 N MCKINLEYSUITE 111-624                                 When was the debt incurred?            10/30/19
           Corona, CA 92879
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one
                                                                       D Contingent
               Debtor 1 only
                                                                           Unliquidated
           D Debtor2 only
                                                                       D Disputed
           D Debtor1 and Debtor2 only                                  Type of NONPRIORIT/ unsecured claim:
           D At least one ofthe debtors and another                    D Student loans
           D Checkifthis claim is fora communitydebt                   D Obligationsarisingoutofa separationagreementordivorcethatyou didnot
           Is the claim subject to offset?                             report as priority claims

               No                                                      D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                           Other Specify ONEFINANCIAL

 4.8       BHFC FINANCIALSVS                                           Last4 digits of account number         2498                                           $6,404. 00
           Nonpriority Creditor's Name
           3320 W CHERYL DR STE B120                                   When was the debt Incurred?            05/01/18
           Phoenix, AZ 85051
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                           Unliquidated
           D Debtor 2 only
                                                                       D Disputed
           D Debtor1 and Debtor2 only                                  Type of NONPRIORITVunsecured claim:
           D At least one ofthe debtorsand another                     D Student loans
           D Check ifthis claim is for a community debt                D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                             report as priority claims

               No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other. Specify CREDIT

 4.9       COMMONWEALTHFINANCIAL                                       Last 4 digits of account number        UNTS                                           $1, 725. 00
           Nonpriority Creditor's Name
           245 MAIN STREET                                             When was the debt incurred?            04/01/19
           Scranton, PA 18519
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one
                                                                       D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor2 only
                                                                       D Disputed
           D Debtor1 and Debtor2 only                                  Type of NONPRIORIT/unsecured claim:
           D At least one ofthe debtors and another                    D Student loans
           D Checkifthis claim is fora communitydebt                   D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other Specify MEDICAL




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of 9
Software Copyright (c) 1996-2019 Best Case, LLC--ivww. bestcase. com                                                                                    Best Case Bankruptcy

           Case 2:20-bk-00864-BKM                                Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                        Desc
                                                                 Main Document    Page 14 of 35
 Debtor 1 MISHELLRIVERA                                                                                     Case number (if known)

 4. 10     COX COMMUNICATIONS                                          Last 4 digits of account number        1885                                              $700.00
           Nonpriority Creditor's Name
           PO BOX 7230                                                 When was the debt incurred?            05/01/17
           Overland Park, KS 66207
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                           Unliquidated
           D Debtor 2 only
                                                                       D Disputed
           D Debtor1 and Debtor2 only                                  Type of NONPRIORITY unsecured claim:
           D At least one ofthe debtors and another                    D Studentloans
           D Check if this claim is for a community debt               D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                           Other.Specify CREDIT

           HONORHEALTHPHYSICIAN
 4. 11     NETWORKBILLING                                              Last4 digits of account number         9094                                             $237.00
           Nonpriority Creditor's Name
           PO BOX 845641                                               When was the debt incurred?            07/23/18
           Los An eles, CA 90084
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                           Unliquidated
           D Debtor 2 only
                                                                       D Disputed
           D Debtor1 and Debtor2 only                                  Type of NONPRIORITT unsecured claim:
           D At least one of the debtors and another                   D Student loans
           D Checkifthis claim is for a communitydebt                  [-1 Obligationsarisingoutofa separationagreementor divorcethatyou did not
           Is the claim subject to offset?                             report as priority claims

               No                                                      D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                           Other. Specify CREDIT

|4. 12|    JEFFERSONCAPITALSYST                                        Last4 digits of account number         9651                                             $440.00
           Nonpriority Creditor's Name
           16MCCLELANDRD                                               When was the debt incurred?            06/01/19
           Saint Cloud, MN 56395
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                           Unliquidated
           D Debtor2 only
                                                                       D Disputed
           D Debtor1 and Debtor2 only                                  Type of NONPRIORITYunsecured claim:
           D At least one of the debtorsand another                    D Student loans
           D Checkifthis claim is fora communitydebt                   D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other Specify FINGERHUT




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                    Best Case Bankruptcy

           Case 2:20-bk-00864-BKM                                Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                        Desc
                                                                 Main Document    Page 15 of 35
 Debtor 1 MISHELLRIVERA                                                                                   Case number (ifknown)

 4. 13     MDIG OF ARIZONA                                            Last 4 digits of account number        7557                                             $721.00
           Nonpriority Creditor's Name
           PO BOX 98051                                               When was the debt incurred?            06/01/18
           Las Ve as, NV 89193
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                      D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor 2 only
                                                                      D Disputed
           D Debtor1 and Debtor2 only                                 Type of NONPRIORITfunsecured claim:
           D At least one ofthe debtors and another                   D Studentloans
           D Check if this claim is for a community debt              D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims
               No                                                     D Debtsto pensionorprofit-sharingplans, andothersimilardebts
           D Yes                                                         Other.Specify CREDIT

 4. 14     MEDICALPAYMENT DATA                                        Last 4 digits of account number        5992                                             $336. 00
           Nonpriority Creditor's Name
           PO BOX 310                                                 When was the debt incurred?            05/01 /18
           Scottsdale, AZ 85252
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                      D Contingent
               Debtor 1 only
                                                                         Unliquidated
           D Debtor 2 only
                                                                      D Disputed
           D Debtor 1 and Debtor 2 only                               Type of NONPRIORnyunsecured claim:
           D At leastoneofthedebtorsandanother                        D Student loans
           D Checkifthis claim is for a communitydebt                 D Obligations arising out ofa separation agreement or divorce thatyou did not
           Is the claim subject to offset?                            report as priority claims
               No                                                     D Debtsto pensionorprofit-sharingplans, andothersimilardebts
           D Yes                                                         Other. Specify MEDICAL

! 4. 15    NATIONAL CREDIT SYSTEMS                                    Last 4 digits of account number        5178                                          $2, 812.00
           Nonpriority Creditor's Name
           PO BOX 312125                                              When was the debt incurred?            06/01/17
          Atlanta, GA 31131-2125
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                      D Contingent
              Debtor 1 only
                                                                         Unliquidated
           D Debtor2 only
                                                                      D Disputed
           D Debtor1 and Debtor2 only                                 Type of NONPRIORITVunsecured claim:
           D At least one ofthe debtors and another                   D Student loans
           D Check ifthis claim is for a community debt               D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims
               No                                                     D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                         OtherSpecify ULTIMATEPROPER




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 9
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                    Best Case Bankruptcy

           Case 2:20-bk-00864-BKM                               Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                        Desc
                                                                Main Document    Page 16 of 35
 Debtor 1 MISHELLRIVERA                                                                                  Case number (if known)

   16 I    NORTH SHOREAGENCY                                         Last 4 digits of account number        2682                                                  $6.00
           Nonpriority Creditor's Name
           270 SPAGNOLIROAD                                          When was the debt incurred?            06/25/19
           SUITE 110
           Melville, NY 11747
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                     D Contingent
              Debtor 1 only
                                                                         Unliquidated
           D Debtor2 only
                                                                     D Disputed
           D Debtor1 and Debtor2 only                                Type of NONPRIORITV unsecured claim:
           D At least one of the debtors and another                 D Student loans
           D Checkifthis claim Isfor a community debt                D Obligationsarisingoutofa separationagreementor divorcethatyou did not
           Is the claim subject to offset?                           report as priority claims

              No                                                     D Debtsto pensionorprofit-sharingplans, andothersimilardebts
           D Yes                                                        Other Specify PUBLISHERS CLEARING HOUSE

4. 17      ONE FINANCIAL                                             Last4 digits of account number         2410                                              $686.00
           Nonpriority Creditor's Name
           3380 W SIERRAAVE #104-384                                 When was the debt incurred?            10/30/19
           Riverside, CA 92503
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     D Contingent
              Debtor 1 only
                                                                         Unliquidated
           D Debtor2 only
                                                                     D Disputed
           D Debtor1 and Debtor2 only                                Type of NONPRIORITYunsecured claim:
           D At least one of the debtors and another                 D Student loans
           D Checkifthis claim is for a communitydebt                D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims
              No                                                     D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                        Other. Specify CREDIT

4. 18     THUNDERBIRDCOLLECTIONS                                     Last4 digits of account number         3800                                          $12, 157. 00
           Nonpriority Creditor's Name
          3200 N HAYDEN RD                                           When was the debt incurred?            06/01/18
          STE 100
          Scottsdale, AZ 85251
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who Incurred the debt? Check one.
                                                                     D Contingent
              Debtor 1 only
                                                                        Unliquidated
           D Debtor2 only
                                                                     D Disputed
           D Debtor 1 and Debtor2 only                               Type of NONPRIORITYunsecured claim:
           D At least one ofthe debtors and another                  D Student loans
           D Check if this claim is for a community debt             D Obligationsarisingoutofa separationagreementor divorcethatyou did not
          Is the claim subject to offset?                            report as priority claims

              No                                                     D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                        Other.Specify SWAUTO FINANCE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 7 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


          Case 2:20-bk-00864-BKM                              Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                          Desc
                                                              Main Document    Page 17 of 35
 Debtor 1 MISHELLRIVERA                                                                                  Case number (if known)

 4. 19     US COLLECTIONS WEST INC                                   Last 4 digits of account number        8016                                              $5. 559. 00
           Nonpriority Creditor's Name
           PO BOX 39695                                              When was the debt incurred?            05/01/18
           Phoenix, AZ 85069
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                     D Contingent
               Debtor 1 only
                                                                         Unliquidated
           D Debtor 2 only
                                                                     D Disputed
           D Debtor1 and Debtor2 only                                Type of NONPRIORITYunsecured claim:
           D At least one of the debtors and another                 D Student loans
           D Checkifthis claim is fora community debt                D Obligationsarisingoutofa separationagreementor divorcethatyoudidnot
           Is the claim subject to offset?                           report as priority claims

              No                                                     D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                         OtherSpecify RIVERWOODAPTS

4. 20      US DEPT OF EDUCATION                                      Last 4 digits of account number        1098                                             $8, 023. 00
           Nonpriority Creditor's Name
           PO BOX 105028                                             When was the debt incurred?            12/26/13
           Atlanta, GA 30348
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.                         D Contingent
              Debtor 1 only                                              Unliquidated
           D Debtor2 only                                            D Disputed
           D Debtor1 and Debtor2 only                                Type of NONPRIORITf unsecured claim:
           D At least one ofthe debtors and another                      Student loans

           D Check ifthis claim is for a community debt              D Obligationsarisingoutofa separationagreementor divorcethatyoudid not
           Is the claim subject to offset?                           report as priority claims

              No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                     D Other. Specify
                                                                                           CREDIT

4. 21      WELLSFARGO CARD SERVICES                                  Last 4 digits of account number        4866                                                $132.00
           Nonpriority Creditor's Name
           PO BOX 14517                                              Whenwasthe debt incurred?              03/01/19
           Des Moines, IA 50306
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                     D Contingent
              Debtor 1 only
                                                                         Unliquidated
           D Debtor 2 only
                                                                     D Disputed
           D Debtor1 and Debtor2 only                                Type of NONPRIORITYunsecured claim:
           D At least one ofthe debtors and another                  D Student loans
           D Checkifthis claim is for a communitydebt                D Obligationsarisingoutofa separationagreementor divorcethatvou didnot
           Is the claim subject to offset?                           report as priority claims

              No                                                     D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                        Other. Specify CREDIT

 Part 3.      List Others to Be Notified About a Debt That You Alread Listed
5. Use this page only if you haveothers to be notified aboutyour bankruptcy, for a debtthat you already listed in Parts 1 or 2. Forexample, if a collection agency is
   trying to collect from you for a debtyou oweto someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have
  more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be notified for
  any debts in Parts 1 or 2, do not fill out or submit this page.

             Add the Amounts for Each T               e of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U. S. C. §159. Add the amounts for each type
  of unsecured claim.

                                                                                                                                   Total Claim
                        6a.    Domestic support obligations                                                 6a.

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 8 of 9
Software Copyright (c) 1996-2019 Best Case, LLC -www.bsstcase. com                                                                                      Best Case Bankruptcy

           Case 2:20-bk-00864-BKM                              Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                           Desc
                                                               Main Document    Page 18 of 35
 Debtor 1 MISHELLRIVERA                                                                                 Case number (ifknown)

                                                                                                                                             0. 00
 Total claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.     $                      2, 569.00
                        Be    Claims for death or personal injury while you were intoxicated              6c.     $                          0. 00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.     $                          0. 00


                        6e    Total Priority. Add lines 6a through 6d.                                    6e.                            2, 569.00

                                                                                                                           Total Claim
                        6f    Student loans                                                               6f.                            8,023.00
 Total claims
 from Part 2            6g    Obligations arising out of a separation agreement or divorce that you
                              did not reportas priority claims                                            6S                              0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts          6h.                              0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount here. 6i.                        44, 573. 00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.                       52, 596. 00




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 9 of 9
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                    Best Case Bankruptcy

           Case 2:20-bk-00864-BKM                             Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                        Desc
                                                              Main Document    Page 19 of 35
 Fill in this information to identify your case:

 Debtor 1                 MISHELLRIVERA
                          First Name                           Middle Name              Last Name

 Debtor 2
 (Spouse if, fifing)      First Name                           Middle Name              Last Name


 United States Bankruptcy Court for the:                DISTRICTOF ARIZONA

 Case number
 (if known)                                                                                                                         Cl Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Execute                                      Contracts and Unex ired Leases                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        D Yes. Fill in all of the information below even if the contacts of leases are listed on ScheduleA/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state whateach contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                       State what the contract or lease is for
                          Name, Number, Street, City, State and ZIP Code
  2.1
           Name



           Number      Street

           d                                         State                   ZIP Code
  2.2
           Name



           Number      Street


           CI                                        State                   ZIP Code
  2.3
           Name



           Number      Street


           Ci                                        State                   ZIP Code
  2,4
           Name


           Number      Street


           d                                         State                   ZIP Code
  2.5
           Name



           Number      Street


           City                                      State                   ZIP Code




Official Form 106G                                  Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2019 Best Ca   !, LLC -www. bestcase. com                                                                           Best Case Bankruptcy

              Case 2:20-bk-00864-BKM                              Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                Desc
                                                                  Main Document    Page 20 of 35
 Fill in this information to identify your case:

 Debtor 1                     MISHELLRIVERA
                              First Name                            Middle Name
 Debtor 2
 (Spouse if, filing)          First Name                            Middle Name


 United States Bankruptcy Court for the:                    DISTRICTOFARIZONA

 Case number
 (if known)                                                                                                                       D Check if this is an
                                                                                                                                    amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                              12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1, Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
      D Yes

      2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
      Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      D No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                D No
                       Yes.


                         In which community state or territory did you live?           -NONE-          . Fill in the name and current address of that person.


                         Name of your spouse, former spouse, or legal equivalent
                         Number, Street, City, State S Zip Code


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to
      fill out Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, Slate and ZIP Code                                         Check all schedules that apply:

                                                                                                       D Schedule D, line
                                                                                                       D Schedule E/F, line
                                                                                                       D Schedule G, line
                Number               Street
                City                                        State                       ZIP Code



                                                                                                       D Schedule D, line
                Name
                                                                                                       D Schedule E/F, line
                                                                                                       D Schedule G, line
                Number               Street
                City                                        State                       ZIP Code




Official Form 106H                                                                 Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 199G-2019 Best Case, LLC -www. bestcase. com                                                                            Best Case Bankruptcy

              Case 2:20-bk-00864-BKM                                  Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                          Desc
                                                                      Main Document    Page 21 of 35
 F II in this information to identi     our case,

 Debtor 1                       MISHELLRIVERA

 Debtor 2
 (Spouse, if filing)

 United States Bankruptcy Court for the:           DISTRICT OF ARIZONA

 Case number                                                                                           Check if this is:
 (If known)
                                                                                                       D An amendedfiling
                                                                                                       D A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:
 Official Form 1061                                                                                        MM /DD/YYYY
 Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1:               Describe Em lo ment

        Fit! in your employment
        information.                                                 Debtor 1                                 Debtor 2 or nEwi-fUlng spouse

        If you have more than one job,                                   Employed                             D Employed
        attach a separate page with            Employment status
                                                                     D Not employed                           D Not employed
        information about additional
        employers.
                                               Occupation            CUSTOMERSERVICE
        Include part-time, seasonal, or
        self-employed work.                    Employer's name       STATE OF ARIZONA

        Occupation may include student         Employer's address
        or homemaker, if it applies.


                                               How long employed there?         6 MONTHS

Part 2:                Give Details About Monthl    Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           npn-fHtng spouse

        List monthly gross wages, salary, and commissions (before all payroll
2-      deductions). If not paid monthly, calculate what the monthly wage would be.        2. $           2, 665. 00       $            N/A

3.      Estimate and list monthly overtime pay.                                            3.   +$              0. 00      +$           N/A

4.      Calculate gross Income. Add line 2 + line 3.                                       4. $         2, 665.00              $      N/A




Official Form 1061                                                        Schedule I: Your Income                                                page 1
              Case 2:20-bk-00864-BKM                     Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                Desc
                                                         Main Document    Page 22 of 35
 Debtor1     MISHELLRIVERA                                                                      Case number {if known)



                                                                                                   For Debtor 1           For Debtor 2 or
                                                                                                                          non-fiKng spouse
      Copy line 4 here                                                                    4.       $       2, 665. 00     $             N/A

 5.   List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                5a.      $         329. 00      $             N/A
      5b     Mandatory contributions for retirement plans                                 5b.      $           0.00       $             N/A
      5c.    Voluntary contributions for retirement plans                                 5c.      $           0.00       $             N/A
      5d.    Required repayments of retirement fund loans                                 5d.      $           0.00       $             N/A
      5e.    Insurance                                                                    5e.      $         195.00       s             N/A
      5f.    Domestic support obligations                                                 5f.      $           0.00       $             N/A
      5g.    Union dues                                                                   5g.  $                  0. 00   $             N/A
      5h.    Other deductions. Specify:                                                   5h.+ $                  0.00 + $              N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                      6.    $            524.00       $             N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                 7.     $         2, 141.00      s             N/A
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.                     0.00                  N/A
      Sb.   Interest and dividends                                                        Sb. $                   0.00 $                N/A
      8c.   Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c. $                   0.00 $                N/A
      8d.   Unemployment compensation                                                     8d. $                   0.00 $                N/A
      8e.   Social Security                                                               8e. $                   0.00 $                N/A
      8f.   Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f. $                   0. 00                 N/A
      sg.    Pension or retirement income                                                                         0.00    $             N/A
      8h.    Other monthly income. Specify:                                               8h. + $                 0. 00 + $             N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                            9. $                    0.00 $                  N/A

10    Calculate monthly income. Add line 7 + line 9.                                    10. $          2, 141. 00 +$           N/A = $          2, 141. 00
      Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11    State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
      other friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
      Specify:                                                                                                                 11. +$                0. 00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedulesand Statistical Summary of Certain Liabilitiesand Related Data, if it
      apples                             '                                         '               .                            12. $           2, 141. 00
                                                                                                                                    Combined
                                                                                                                                    monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
    D     Yes. Explain:




Official Form 1061                                                       Schedule I: Your Income                                                 page 2
            Case 2:20-bk-00864-BKM                   Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                    Desc
                                                     Main Document    Page 23 of 35
 Fill in this information to identify youi- case:

 Debtor 1              MISHELLRIVERA                                                                        Check if this is:
                                                                                                            d      An amended filing
Debtor 2                                                                                                    D      A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                13 expenses as of the following date:

United States BankruptcyCourtfor the:     DISTRICTOF ARIZONA                                                       MM / DO / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Ex enses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheetto this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

               Describe Your Household
1.    Is this a joint case?
            No. Go to line 2.
      D Yes. Does Debtor 2 live in a separate household?
                 D No
                 D Yes. Debtor 2 must file Official Form 106J-2, Expensesfor Separate Householdof Debtor2.

2.                                          No

      Do not list Debtor 1              D Yes.      ^^ out t^1ls informationfor    Dependent's relationship to        Dependent's       Does dependent
      and Debtor 2.                                 each dependent..............   Debtor 1 or Debtor 2               age               live with you?

      Do not state the                                                                                                                  D No
      dependents names.                                                                                                                 D Yes
                                                                                                                                        D No
                                                                                                                                        D Yes
                                                                                                                                        D No
                                                                                                                                        D Yes
                                                                                                                                        D No
                                                                                                                                        a Yes
3.    Do your expenses include                     No
      expenses of people other than
                                                 D Yes
      yourself and your dependents?

          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            1, 200. 00

      If not included in line 4:

      4a.      Real estate taxes                                                                           4a.                                  0.00
      4b.      Property, homeowner's, or renter's insurance                                                4b.                                  0. 00
      4c.      Home maintenance, repair, and upkeep expenses                                               4c.                                  0.00
      4d.      Homeowner's association or condominium dues                                                 4d.                                  0.00
5.    Additional mortgage payments for your residence, such as home equity loans                            5.                                  0. 00




Official Form 106J                                                    Schedule J: Your Expenses                                                          page 1

        Case 2:20-bk-00864-BKM                         Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                          Desc
                                                       Main Document    Page 24 of 35
 Debtor 1       MISHELLRIVERA                                                                             Case number (if known)

       Utilities:
       6a. Electricity, heat, natural gas                                                                       6a.   $                                  0. 00
       6b. Water, sewer, garbage collection                                                                     6b,   $                                 0. 00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                       6c.   $                               550. 00
       6d. Other. Specify:                                                                                      6d.   $                                 0. 00
       Food and housekeeping supplies                                                                            7.   $                               200. 00
       Childcare and children's education costs                                                                  8.   $                                  0. 00
9.   Clothing, laundry, and dry cleaning                                                                         9.   $                                 50. 00
10.  Personal care products and services                                                                        10.   $                                  0. 00
11.  Medical and dental expenses                                                                                11.   $                                 20. 00
12.  Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                               12. $                                 150.00
 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                         13. $                                    0. 00
 14. Charitable contributions and religious donations                                                           14. $                                    0.00
 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.
       15a.     Life insurance                                                                                15a.    $                                  0. 00
       15b.     Health insurance                                                                              15b.    $                                 0.00
       15c.   Vehicle insurance                                                                               15c.    $                               146. 00
       15d.     Other insurance. Specify;                                                                     15d.    $                                 0.00
 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
     Specify:                                                                                                   16. $                                    0.00
 17. Installment or lease payments:
     17a. Car payments for Vehicle 1                                                                          17a.    $                               470.00
     17b. Car payments for Vehicle 2                                                                          17b.    $                                 0.00
     17c. Other. Specify:                                                                                     17c.    $                                 0. 00
       17d.     Other. Specify:                                                                               17d.    $                                 0.00
18. Your payments of alimony, maintenance, and support that you did not report as
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).       18. $                                                          0. 00
19. Other payments you make to support others who do not live with you.                        $                                                         0. 00
    Specify:                                                                              19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
       20a. Mortgages on other property                                                                       2Qa. $                                     0.00
       20b. Real estate taxes                                                                                 20b. $                                     0.00
       20c. Property, homeowner's, or renter's insurance                                                      20c. $                                     0.00
       20d. Maintenance, repair, and upkeep expenses                                                          20d. $                                     0.00
       20e.     Homeowner's association or condominium dues                                                   20e. $                                     0. 00
21     Other: Specify:                                                                                          21    +$                                 0. 00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                                                 2, 786.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2
       22c. Add line 22a and 22b. The result is your monthly expenses.                                                                           2,786.00
23     Calculate your monthly net income.
       23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               2, 141. 00
       23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                               2, 786. 00

       23c. Subtract your monthly expenses from your monthly income.
              The result is your monthly net income.                                                          23c. $                                 -645. 00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
       For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
       modification to the terms of your mortgage?
          No.
       D Yes.              Explain here:




Official Form 106J                                                    Schedule J: Your Expenses                                                                    page 2

        Case 2:20-bk-00864-BKM                          Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                                  Desc
                                                        Main Document    Page 25 of 35
 Fill in this information to identify your case:

 Debtor 1                    MISHELLRIVERA
                             First Name                      Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)         First Name                      Middle Name


 United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                          D Check if this is an
                                                                                                                                         amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                           12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                   Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        D      No
               Yes. Name of person             MARK BLUEMKE                                                       Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                  Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare .that I have read the summary and schedules filed with this declaration and
      that th          are tru   nd correct.


                                                          ^/v^
              Ml HELLRIVERA                                                               Signature of Debtor 2
              Signature of Debtor 1

              Date                                                                        Date




Official Form 106Dec                                        Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2019Best Case, LLC - www. bestcase. com                                                                              Best Case Bankruptcy




              Case 2:20-bk-00864-BKM                            Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                  Desc
                                                                Main Document    Page 26 of 35
 Fill in this information to identify your case:

 Debtor 1                  MISHELLRIVERA
                           First Name                          Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)       First Name                          Middle Name


 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                 D Check if this is an
                                                                                                                                              amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                  4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

                Give Details About Your Marital Status and Where You Lived Before

1.    What is your current marital status?

              Married
       D      Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

       D      No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                    Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                   lived there                                                                     lived there
        20244 N31STAVE                                             From-To:                   D Same as Debtor 1                                   D Sameas Debtor 1
        APT#2082                                                   11-2013/11-2019                                                                 From-To:
        Phoenix, AZ 85027


3.    Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, NewMexico, Puerto Rico, Texas, Washingtonand Wisconsin.)

       D      No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.    Did you have any income from employment or from operating a business during this year or the two previous calendaryears?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

       D      No
              Yes. Fill in the details.

                                                     Debtor 1                                                       Debtor 2
                                                     Sources of income                Gross income                  Sources of income              Gross income
                                                     Check all that apply.            (before deductions and        Check all that apply.          (before deductions
                                                                                      exclusions)                                                  and exclusions)




OfficialForm 107                                         Statement of FinancialAffairs for IndividualsFiling for Bankruptcy                                          page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                    Best Case Bankruptcy

              Case 2:20-bk-00864-BKM                             Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                        Desc
                                                                 Main Document    Page 27 of 35
 Debtor 1      MISHELLRIVERA                                                                                 Case num beT (if known)




                                                    Debtor 1                                                         Debtor?
                                                    Sources of income                 Gross income                   Sources of income             Gross income
                                                    Check all that apply.             (before deductions and         Check all that apply.         (before deductions
                                                                                      exclusions)                                                  and exclusions)

 FromJanuary;!<rfcurrentyearuntil                      ^ages, commissions,                         $1,296.00         D Wages, commissions,
 thedateyoufiledforbankruptcy:                      bonuses,tips                                                     bonuses, tips

                                                    D Operating a business                                           D Operating a business

 For last calendar year:                               Wages, commissions,                        $28, 100. 00       D Wages, commissions,
 (January 1 to December 31, 2019 )                  bonuses, tips                                                    bonuses, tips

                                                    D Operating a business                                           D Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
      unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
      gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
      D     Yes. Fill in the details.

                                                   Debtor 1                                                          Debtor 2
                                                   Sources of income                 Gross income from               Sources of income            Gross income
                                                   Describe below.                   each source                     Describe below.              (before deductions
                                                                                     (before deductions and                                       and exclusions)
                                                                                     exclusions)

              List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1's or Debtor 2's debts primarily consumer debts?
      D     No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 D. S. C. § 101(8) as "incurred by an
                    individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6, 825* or more?
                     D No.         Goto line 7.
                     D Yes         Listbeloweach creditorto whom you paid a total of $6, 825*or more in oneor more payments andthe total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of S600 or more?

                          No.      Go to line 7.
                     D Yes Listbeloweachcreditortowhomyoupaida totalof$600ormoreandthetotalamountyoupaidthatcreditor. Donot
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to
                                   an attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment             Total amount           Amount you        Was this payment for.
                                                                                                         paid            still owe




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                     Best Case Bankruptcy

           Case 2:20-bk-00864-BKM                              Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                         Desc
                                                               Main Document    Page 28 of 35
 Debtor 1      MISHELLRIVERA                                                                                 Case number (if known)




7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
      corporations ofwhichyou are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent,
      including one for a business you operate as a sole proprietor. 11 D. S. C. § 101 Include payments for domestic support obligations, such as child
      support and alimony.

            No
      D     Yes. List all payments to an insider.
       Insider's Name and Address                                 Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                         paid            still owe


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Includepayments on debts guaranteed or cosigned by an insider.

            No
      D     Yes. List all payments to an insider
       Insider's Name and Address                                 Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                         paid            still owe    Include creditor's name

 Part 4:      Identi     Le at Actions, Repossessions, and Foreclosures

      Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

      D     No
            Yes. Fill in the details.
       Case title                                                 Nature of the case         Court or agency                          Status of the case
       Case number
       AAA AUTO TITLE LOANSLLC DBA                                CIVIL                      DESERT RIDGEJUSTICE                      D Pending
       CASH 1                                                                                COURT                                    D On appeal
       PETITIONER/PLAINTIFF                                                                  18380 N40TH ST STE 130                   D Concluded
       MISHELLRIVERA                                                                         Phoenix, AZ 85032
       RESPONDENT/DEFENDANT
       STATE OF ARIZONA
       ATTN:GENERALACCOUNTING
       OFFICE
       GARNISHEE
       CC2019-177372SC


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

      D     No. Go to line 11.
            Yes. Fill in the information below.

       Creditor Name and Address                                  Describe the Property                                        Date                        Value of the
                                                                                                                                                                property
                                                                  Explain what happened
       AAA AUTO TITLE LOANS                                                                                                    01-17-20                         $259.00

                                                                  D Property was repossessed.
                                                                  D Property was foreclosed.
                                                                      Property was garnished.
                                                                  D Property was attached, seized or levied.




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 3

Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                    Best Case Bankruptcy

           Case 2:20-bk-00864-BKM                               Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                        Desc
                                                                Main Document    Page 29 of 35
 Debtor 1       MISHELL RIVERA                                                                                Case number {if known)




11      Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
        accounts or refuse to make a payment because you owed a debt?
            No
        D Yes. Fill in the details.
        Creditor Name and Address                                 Describe the action the creditor took                        Date action was              Amount
                                                                                                                               taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?
             No
        D    Yes

 Part         List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
        No
      D      Yes. Fill in the details for each gift.
        Gifts with a total value of more than $600                       Describe the gifts                                    Dates you gave                  Value
        per person                                                                                                             the gifts

        Person to Whom You Gave the Gift and
        Address:

14    Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
          No
      D      Yes. Fill in the details for each gift or contribution.
        Gifts or contributions to charities that total                   Describe what you contributed                         Dates you                       Value
        more than $600                                                                                                         contributed
        Charity's Name
        Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
    disaster, or gambling?

             No
      D      Yes. Fill in the details.
        Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
        how the loss occurred
                                                             Include the amount that insurance has paid. List
                                                                                                                               loss                           lost
                                                             pending insurance claims on line 33 of Schedule A/B:
                                                             Property.

 Part 7       List Certain Pa ments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      D      No
            Yes. Fill in the details.

        Person Who Was Paid                                              Description and value of any property                 Date payment             Amount of
        Address                                                          transferred                                           or transfer was           payment
        Email or website address                                                                                               made
        Person Who Made the Payment, if Not You
        AFFORDABLEDOCUMENTSAZ LLC                                                                                              01-17-20                    $200.00
        60 E RIO SALADO PKWY
        SUITE 900
        Tern pe, AZ 85281




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                Best Case Bankruptcy

            Case 2:20-bk-00864-BKM                              Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                    Desc
                                                                Main Document    Page 30 of 35
 Debtor 1      MISHELLRIVERA                                                                                 Case number {if known)




17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
      D     Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was                payment
                                                                                                                              made


18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
      include gifts and transfers that you have already listed on this statement.
           No
      D Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                    Describe any property or       Date transfer was
       Address                                                       property transferred                        payments received or debts     made
                                                                                                                 paid in exchange
       Person's relationship to you

19    Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
      beneficiary? (These are often called asset-protection devices.)
          No
      D Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

               List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and other financial institutions.
            No
      D     Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of           Type of account or           Date account was              Last balance
       Address (Number,Street,City, StateandZIP                  account number             instrument                   closed, sold,           before closing or
       Code)                                                                                                             moved, or                           transfer
                                                                                                                         transferred


21 Do you now have, or did you havewithin 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
      cash, or other valuables?

            No
      D     Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?              Describe the contents                Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                               have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
      D Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access              Describe the contents                Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                       have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      pages

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy


           Case 2:20-bk-00864-BKM                              Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                     Desc
                                                               Main Document    Page 31 of 35
 Debtor 1      MISHELLRIVERA                                                                                    Case number (if known)




 Part 9:      Identify Prope        You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
      for someone.


            No
      D Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                       Value
       AddreSS (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:    Give Details About Environmental Information

Forthe purpose of Part 10, the following definitionsapply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
     toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
     regulations controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
     to own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
     hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
      D     Yes. Fill in the details.
       Name of site                                                  Governmental        unit                      Environmental law, if you    Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)


25. Have you notified any governmental unit of any release of hazardous material?

            No
      D     Yes. Fill in the details.
       Name of site                                                  Governmental unit                              Environmental law, if you   Date of notice
       Address (Number, Street, City, State andZIPCode)              Address (Number, Street, City, State and       know it
                                                                     ZIPCode)

26. Haveyou been a party in anyjudicial or administrative proceeding under any environmental law? Includesettlements and orders.

            No
      D     Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case              Status of the
       Case Number                                                   Name                                                                       case
                                                                     Address (Number, Street, City,
                                                                     State and ZIPCode)

 Part 11     GiveDetailsAboutYour             Business or Connections to An Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            D A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
            D A member of a limited liability company (LLC) or limited liability partnership (LLP)
            D A partner in a partnership
            D An officer, director, or managing executive of a corporation
            D An owner of at least 5% of the voting or equity securities of a corporation




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page6

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

           Case 2:20-bk-00864-BKM                              Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                   Desc
                                                               Main Document    Page 32 of 35
 Debtor 1       MISHELLRIVERA                                                                                  Case number [ifknown)



             No. None of the above applies. Go to Part 12.

      D      Yes. Check all that apply above and fill in the details belowfor each business.
        Business Name                                            Describe the nature of the business                Employer Identification number
        Address                                                                                                     Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                    Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone aboutyour business? Include all financial
      institutions, creditors, or other parties,

             No
      D      Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIPCode)

 Part 12: Si n Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
1 U.S.C. 152, 1341, 1 9, and 3571.
                                                     ^
 MISHELLF . VERA                                                            Signature of Debtor 2
Signature of Debtor 1

 Date                             ^p                                        Date

Did you attach additional pages to Your Statementof FinancialAffairs for IndividualsFiling for Bankruptcy (Official Form 107)?
   No
D Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
D No
   Yes. Name of Person               MARK BLUEMKE                    Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page?

Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                    Best Case Bankruptcy

            Case 2:20-bk-00864-BKM                             Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                        Desc
                                                               Main Document    Page 33 of 35
 Fill in this information to identify your case:
              1             MISHELLRIVERA
                            First Name                      Middle Name               Last Nam

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name               Last Nam


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                      [] Check if this is an
                                                                                                                                    amended filing



Official Form 108
Statement of Intention for Individuals Filin                                                      Under Cha ter 7                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
    you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
                  on the form


If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
                  sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheetto this form. On the top of any additional pages,
                  write your name and case number (if known).

 Part-            List Your Creditors Who Have Secured Claims

1 For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is cotlatera!             What do you intend to do with fie property that       Did you claim tie property
                                                                          secures a debt?                                       as exempt on Schedule C?



    Creditor's         EXETER FINANCECORP                                 D Surrender the property.                             D No
    name:                                                                 D Retain the property and redeem it.
                                                                             Retain the property and enter into a                   Yes
    Description of 2017 NISSAN ALTIMA 55, 000                                Reaffirmation Agreement.
                           miles
    property                                                              D Retain the property and [explain]:
    securing debt:

                  List Your Unexpired Personal Props             Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases(Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired teases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 D. S. C. § 365(p)(2).

 Describe your unexpired personal property teases                                                                           Wifl the (ease be assumed?

 Lessor's name:                                                                                                             D No
 Description of leased
 Property:                                                                                                                  D Yes

 Lessor's name:                                                                                                             D No
 Description of leased
 Property:                                                                                                                  D Yes

 Lessor's name:                                                                                                             D No

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 1

Software Copyright (c) 1996-2019 Best Case, LLC www. bestaase. cam                                                                           Best Case Bankruptcy




              Case 2:20-bk-00864-BKM                           Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                                Desc
                                                               Main Document    Page 34 of 35
Debtor 1       MISHELL RIVERA                                                                        Case number (ff known)


Description of leased
Property:                                                                                                                     D Yes

Lessor's name:                                                                                                                D No
Description of leased
Property:                                                                                                                     D Yes

Lessor's name:                                                                                                                D No
Description of leased
Property:                                                                                                                     D Yes

Lessor's name:                                                                                                                D No
Description of leased
Property:                                                                                                                     D Yes

Lessor's name:                                                                                                                D No
Description of leased
Property:                                                                                                                     D Yes

Part 3:       Si n Below


Under penalty of perjury, I declarethat I have indicatedmy intention aboutany property ofmy estatethatsecures a debtand any personal
prop        that is ubject to an          expired lease.

7      Ml HELL I ERA
                         '                 ^                                            Signature of Debtor 2
       Signature of Debtor
                                                !P
       Date                         \^                                               Date




Official Form 108                                        Statement of Intention for Individuals Filing Under Chapter 7                            page 2

Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                   Best Case Bankruptcy




            Case 2:20-bk-00864-BKM                              Doc 15 Filed 01/24/20 Entered 01/27/20 13:12:46                       Desc
                                                                Main Document    Page 35 of 35
